Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 07, 2017

The Court of Appeals hereby passes the following order:

A18A0088. AKASH DIXIT v. TANYA SINGH DIXIT.

      On March 14, 2017, the superior court entered a final judgment and decree of
divorce in this case. Akash Dixit (“Husband”) filed a motion for new trial, then filed
a notice of appeal. We dismissed his direct appeal because the divorce decree was
an interlocutory order since the motion for new trial was still pending. On July 18,
2017, the superior court denied the motion for new trial. On July 21, 2017, Husband
filed an amended notice of appeal, which was docketed as the instant case. On August
17, 2017, he filed an application for discretionary appeal. See Case No. A18D0064.
We lack jurisdiction over the direct appeal.
      OCGA § 5-6-35 (a) (2) provides that “[a]ppeals from judgments or orders in
divorce, alimony, and other domestic relations cases” must be brought by application
for discretionary appeal. See Massey v. Massey, 294 Ga. 163, 165 (2) (751 SE2d
330) (2013). Thus, Case No. A18A0088 is hereby DISMISSED, and the Husband’s
application for discretionary appeal remains pending in this Court.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.